COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-15-00173-CV


DEBRA BAGLEY                                                        APPELLANT

                                         V.

V.J. MCDADE AND STATE FARM                                          APPELLEES
MUTUAL AUTO INSURANCE CO.

                                     ------------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
                   TRIAL COURT NO. CV-2012-02688

                                     ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                     ------------

      On May 26, 2015, and June 10, 2015, we notified appellant in accordance

with rule of appellate procedure 42.3(c) that we would dismiss this appeal unless

the $195 filing fee was paid. See Tex. R. App. P. 42.3(c). Appellant has not paid

the $195 filing fee. See Tex. R. App. P. 5, 12.1(b).




      1
       See Tex. R. App. P. 47.4.
      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013, 2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.



                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: July 02, 2015




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                    2